ARNOLD, Judge.
Defendant contends that the trial court erred in compelling defendant to proceed to trial on the same day he was arraigned on a superseding indictment because such action by the court violated G.S. 15A-943. We agree, and therefore grant defendant a new trial.
General Statute 15A-943 provides in pertinent part:
(a) In counties in which there are regularly scheduled 20 or more weeks of trial sessions of superior court at which criminal cases are heard, . . . the prosecutor must calendar arraignments in the superior court on at least the first day of every other week in which criminal cases are heard. No cases in which the presence of a jury is required may be calendared for the day or portion of a day during which arraignments are calendared.
(b) When a defendant pleads not guilty at an arraignment required by subsection (a), he may not be tried without his consent in the week in which he is arraigned.
We take judicial notice that Beaufort County is a county having twenty or more regularly scheduled weeks of trial sessions of superior court at which criminal cases are heard. See State v. Shook, 293 N.C. 315, 237 S.E. 2d 843 (1977). General Statute *55815A-943 is therefore applicable to defendant in this case. From the record presented, it appears that the superseding indictment was never calendared for arraignment in violation of G.S. 15A-943(a). Furthermore, the trial court violated the provisions of G.S. 15A-943(b) by proceeding with defendant’s trial over his objection on the same day as his arraignment on the superseding indictment. These violations of G.S. 15A-943 constitute reversible error and necessitate a new trial. State v. Shook, 293 N.C. 315, 237 S.E. 2d 843 (1977).
New trial.
Judges Phillips and Eagles concur.